Judgment, Supreme Court, New York County (Edward McLaughlin, J), rendered March 23, 2005, convicting defendant, after a jury trial, of robbery in the first degree (four counts), robbery in the second degree (four counts), assault in the second degree (three counts) and reckless endangerment in the first degree, and sentencing him to an aggregate term of 27 years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the jury’s determinations concerning credibility and *370identification. We note that the victim’s testimony was extensively corroborated by circumstantial evidence.
Defendant was not denied his right of confrontation, or otherwise prejudiced, when the court admitted the tape of a 911 call placed by the testifying victim’s nontestifying friend. The victim is heard on the tape providing the relevant information to his friend, who then passes it on to the 911 operator. The court instructed the jury to disregard the statements made by the victim’s friend, and specifically told the jury that the friend was not a witness to the robbery. There is no Confrontation Clause issue presented since the jury is presumed to have followed the court’s instructions (see People v Davis, 58 NY2d 1102 [1983]), and since the victim was subject to cross-examination.
We perceive no basis for reducing the sentence. Concur— Andfias, J.E, Friedman, Sullivan, Williams and Catterson, JJ.